Citation Nr: 0504252	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-22 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for schizoaffective disorder, depressed.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Trueba, Counsel




INTRODUCTION

The veteran had active service from February 2001 to August 
2001.

The case comes before the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  At present, the case is before 
the Board for appellate adjudication.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  The medical evidence shows that the veteran's 
schizoaffective disorder, depressed, is manifested by lack of 
close friendships or relationships, nightmares with some 
auditory hallucinations, lack of energy and initiative, 
constricted affect, depressed mood, and superficial insight.  
The assigned Global Assessment of Functioning (GAF) scores 
range from 55 to 70.    

3.  The veteran's schizoaffective disorder, depressed, is not 
productive of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance or 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish or maintain effective relationships.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for the service-connected schizoaffective disorder, 
depressed, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, 
Diagnostic Code 9211 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show her entitlement to an 
initial disability evaluation via the February 2003 rating 
decision, the July 2003 statement of the case (SOC) and the 
March 2004 supplemental statement of the case (SSOC).  In 
addition, via the April 2002 and July 2003 RO letters, the 
July 2003 SOC and the March 2004 SSOC, the veteran was 
provided with specific information concerning the VCAA.  
Thus, no further notices are required.  See Quartuccio, 
supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made in February 2003, and the RO issued 
letters in April 2002 and July 2003 informing the veteran of 
the notice and duty to assist the appellant in the 
development of claims.  The letters did not address the issue 
of entitlement to an initial rating in excess of 50 percent 
for schizoaffective disorder, depressed.  However, it has 
been determined by VA's Office of the General Counsel that, 
when a claim of service connection is granted and the veteran 
submits a notice of disagreement as to the disability 
evaluation assigned, notice under 38 U.S.C.A. § 5103(a) is 
not required as to the claim raised in the notice of 
disagreement.  See VAOPGCPREC 8-2003 (December 22, 2003).  
Instead, it was concluded that the RO's only obligation under 
such circumstances is to develop or review the claim and, if 
the disagreement remains unresolved, to issue a statement of 
the case.  Id.  Such was done in the present case.  Thus, no 
further notice is required.  See Quartuccio, supra.

In this case, in a February 2003 rating decision, the veteran 
was granted service-connection for schizoaffective disorder, 
depressed, and was awarded a 50 percent initial rating for 
her disability under Diagnostic Code 9211.  At present, the 
veteran is seeking an initial rating in excess of 50 percent. 

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

With respect to the applicable criteria, the schedular 
criteria, effective as of November 7, 1996, incorporate the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV).  Under 
the revised schedular criteria, a 70 percent evaluation 
contemplates occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance or 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish or maintain effective relationships.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9211 (2004).

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See id.

With respect to the medical evidence of record, the evidence 
includes records from W. Pagan-Agostini, M.D., dated during 
2002.  These records include a February 2002 statement which 
indicates the veteran was under his care since September 
2001, and that she had symptoms compatible with major 
depression, severe, with psychotic features (paranoia).  As 
well, a July 2002 statement indicates the veteran was 
diagnosed with schizophrenia, paranoid type.

Records from the First Hospital Panamericano dated from 2001 
to 2002, and from the San Juan VA Medical Center dated from 
2003 to 2004 describe the treatment the veteran received over 
time for her psychiatric symptomatology during these periods 
of time.  In addition, the evidence includes lay statements 
from the veteran, her mother, K.L., and I.R.M., all in 
support of the veteran's contentions that the symptoms 
attributable to her service-connected psychiatric disability 
are more severe than currently evaluated.

The veteran underwent a VA examination in September 2002.  On 
that occasion, she noted her relationship with her mother was 
fair.  In this regard, she described her mother as trying to 
be very controlling of everything about her, including the 
clothes that she wears.  She noted she did not have any close 
friends or went out with anybody in particular.  She also 
presented complaints of nightmares in which she saw the devil 
and similar figures trying to get her to do things, and of 
hearing voices laughing at her including during the night 
causing her problems with her sleep.  As well, the veteran 
noted she thought about a lot of things at the same time and 
she could not seem to control it, felt tired without energy 
or desire to be involved in anything out of what she had to 
do at this time, including regarding her studies, and not 
having close friendships or relationships with anybody.  Her 
affect was somewhat constricted but adequate, her mood was 
depressed, her judgment was fair, and her insight was rather 
superficial.  She was diagnosed with schizoaffective 
disorder, depressed; and was assigned a GAF score of 55-60, 
which according to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), equates to moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). 

A February 2004 VA examination report shows the veteran was 
well developed and nourished, appropriately dressed with 
adequate hygiene and cooperation, and spontaneous 
establishing eye contact with the examiner.  She was also 
alert, aware of the interview situation, and in contact with 
reality.  She did not present evidence of psychomotor 
retardation or agitation, tics, tremors, or abnormal 
involuntary movements.  She had coherent and logical thought 
process, without looseness of association, evidence of 
disorganized speech, delusions or hallucinations, phobias, 
obsessions, panic attacks or suicidal ideations.  Her mood 
was euthymic, her affect was broad and appropriate, her 
memory (recent and remote) was intact, her abstraction 
capacity was normal, and her judgment good and insight 
adequate.  The veteran was diagnosed with schizoaffective 
disorder, depressed.  She was assigned a GAF of 70, which 
according to the DSM-IV equates to some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g. occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and with some meaningful 
interpersonal relationships. 

Upon a review of the evidence, the Board finds that the 
veteran's schizoaffective disorder, depressed, does not meet 
the criteria for a grant of an increased initial rating in 
excess of 50 percent.  It is apparent that her symptomatology 
include the lack of close friendships or relationships, 
nightmares with some auditory hallucinations, lack of energy 
and initiative, constricted affect, depressed mood, and 
superficial insight.  The Board also notes that she has been 
assigned GAF scores ranging from 55 to 70, which at the 
lowest level equates to moderate symptoms (e.g. flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

However, it is also clear from a review of the evidence, that 
the service-connected schizoaffective disorder, depressed, is 
not productive of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance or 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish or maintain effective relationships.  As such, the 
criteria for the award of an initial rating in excess of 50 
percent for the service-connected schizoaffective disorder, 
depressed, have not been met.

The Board has also considered whether it is appropriate to 
assign "staged ratings," in accordance with Fenderson, 
supra.  However, the Board finds that the medical evidence 
demonstrates consistently and throughout that the veteran 
meets the criteria for a 50 rating from the date of her 
claim.  Therefore, the assignment of staged evaluations in 
this case is not necessary.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2004) is warranted.  
In the instant case, however, there has been no showing that 
the veteran's schizoaffective disorder, depressed, alone has 
caused marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluation) or the 
need for frequent periods of hospitalization, or have 
otherwise rendered impracticable the application of the 
regular schedular standards. 

To the extent that the claimant may experience functional 
impairment due to the service-connected schizoaffective 
disorder, depressed, the Board finds that such impairment is 
contemplated in the 50 percent rating assigned to this 
disability.  The Board acknowledges that the veteran's GAF 
scores has been identified as ranging from 55 to 70.  
However, the Board finds that no evidence currently of record 
shows that there is an exceptional or unusual disability 
picture in this case, which renders impracticable the 
application of the regular schedular standards.

With respect to the disability at issue, the applicable 
rating criteria contemplate a higher rating.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant assignment of a higher rating 
on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

An initial rating in excess of 50 percent for the service-
connected schizoaffective disorder, depressed, is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


